Case 2:20-cv-06298-JWH-E Document 43 Filed 10/06/20 Page 1 of 1 Page ID #:640



                                                                              October 6, 2020
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA



In the Matter of the Creation of the        )
Calendar                                    )              ORDER OF THE CHIEF JUDGE
                                            )
of                                          )                          20-156
                                            )
Judge JOHN W. HOLCOMB                       )
                                            )

       Pursuant to the recommended procedure adopted by the Court for the creation of the
calendar of Judge John W. Holcomb,
       IT IS HEREBY ORDERED that the following cases are hereby transferred from the
calendar of Judge R. Gary Klausner to the calendar of John W. Holcomb:

     2:19-cv-07038-RGK-AGRx            Brenda Core v. Khuy Dek et al.
     2:19-cv-09465-RGK-ASx             Robert Acio v. Aetna Life Insurance Company
     2:19-cv-10886-RGK-RAOx            Josamin Garcia-Bossi v. Daniel Lewys Hovenden,
                                       et al.
     2:20-cv-01968-RGK-KESx            Bijon Hill v. Kohl's Department Stores, Inc. et al.
     2:20-cv-06298-RGK-Ex              Enttech Media Group LLC v. Okularity, Inc. et al.



DATED: October 6, 2020
                                                       Chief Judge Philip S. Gutierrez
